DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated September 23, 2022 in which claim 10 is amended, claims 11-16 are canceled, and claims 21-22 are added.  Therefore, claims 10 and 21-22 are currently pending in the application.

Examiner Request
The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.

Claim Objections
Claim 21 is objected to because of the following informalities:
Claim 21 recites “electronic blockchain ledger. wherein: the”, and contains a punctuation error.  Appropriate correction is required.  


Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10 and 21-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).   The claims are directed to a system which is one of the statutory categories of invention (Step 1:  YES). The recitation of the claimed invention is analyzed as follows, in which the abstract elements are boldfaced.
Claim 10: 
a first distributed electronic blockchain ledger distributed across at least two first computer systems linked through a first communications network, the first distributed electronic blockchain ledger comprising: a first plurality of permanent data record blocks distributed across the at least two first computer systems and secured using a first plurality of cryptographic keys; a first agent address; and a borrower address; a second distributed electronic blockchain ledger distributed across at least two second computer systems linked through a second communications network, the second distributed electronic blockchain ledger comprising: a second plurality of permanent data record blocks distributed across the at least two second computer systems and secured using a second plurality of cryptographic keys; a second agent address; and a plurality of lending member addresses; 
a first syndicated smart contract running on the at least two first computer systems, the first syndicated smart contract comprising self-executing machine instructions executable based on changes to the first distributed electronic blockchain ledger; a second syndicated smart contract running on the at least two second computer systems, the second syndicated smart contract comprising self-executing machine instructions executable based on changes to the second distributed electronic blockchain ledger; a third syndicated smart contract running on the at least two second computer systems, the third syndicated smart contract comprising self-executing machine instructions executable based on changes to the second distributed electronic blockchain ledger; and 
a crypto credit exchange comprising machine executable instructions, configured to receive and execute machine executable transfer instructions generated by the first syndicated smart contract in connection with the first agent address, by the second syndicated smart contract in connection with the second agent address, and by the third syndicated smart contract in connection with the second agent address; 
wherein, the first syndicated smart contract is configured to:  receive and validate transfer requests of a first class of crypto credits received at the first agent address from the borrower address; add data record blocks to the first distributed electronic blockchain ledger; generate machine instructions executable by the crypto credit exchange that control crypto credit transfers of a third class of crypto credits on the second distributed electronic blockchain ledger; 
wherein, the second syndicated smart contract is configured to: receive and validate transfer requests of a second class of crypto credits received at the second agent address from one or more of the plurality of lending member addresses; add data record blocks to the second distributed electronic blockchain ledger; generate machine instructions executable by the crypto credit exchange that control crypto credit transfers of the second class of crypto credits on the second distributed electronic blockchain ledger;
wherein:  a quantity of the second class of crypto credits is transferred to a target lending member address; the quantity of the second class of crypto credits received by the target lending member address represents an ownership interest of the target lending member address in the syndicated loan relative to one or more of the plurality of lending member addresses; and the second class of crypto credits are not tradeable on a public crypto credit exchange; 
wherein, the third  syndicated smart contract is configured to: receive and validate transfer requests of the third blocks to the second distributed electronic blockchain ledger; and generate machine instructions executable by the crypto credit exchange that control crypto credit transfers of the first class of crypto credits on the first distributed electronic blockchain ledger; 
wherein, the crypto credit exchange is configured to: in response to machine instructions received from the third syndicated smart contract, autonomously generate and issue machine executable instructions that transfer the first class of crypto credits between the first agent address and the borrower address; and in response to machine instructions received from the first syndicated smart contract, autonomously generate and issue machine executable instructions that transfer the thirddistributed based on the quantity of the second class of crypto credits transferred to the address of the target lending member relative to amounts of the second class of crypto credits held in the addresses of the one or more of the plurality of lending member addresses; and
wherein:  the second syndicated smart contract is further configured to: formulate an adjustment transaction that transfers a fractional amount of the quantity of the second class of crypto credits transferred to the address of the target lending member to a new lending member address; and
the crypto credit exchange: submits the adjustment transaction to the borrower address on the first distributed electronic blockchain ledger for approval; and in response to receiving the approval from the borrower address issues executable instructions to the second syndicated smart contract that: transfers the factional amount of the second class of crypto credits from the address of the target lending member to the new lending member address; adds the new lending member address to the plurality of lending member addresses; and records the adjustment transaction in the second distributed electronic blockchain ledger.

The ordered combination of the recited limitations is a method that, under its broadest reasonable interpretation, covers a system for the completion of a financial transaction, which is a fundamental economic practice.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
Moreover, other than reciting a “exchange”, “computer”, and “network”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “exchange”, “computer”, and “network” language; “generating”, “receiving”, and “issuing” in the context of this claim encompass receiving, validating, and recording data for the completion of a commercial interaction.
Claim 10: but for the generically recited computer language, a first distributed electronic blockchain ledger distributed across at least two first computer systems linked through a first communications network, the first distributed electronic blockchain ledger comprising: a first plurality of permanent data record blocks distributed across the at least two first computer systems and secured using a first plurality of cryptographic keys; a first agent address; and a borrower address; a second distributed electronic blockchain ledger distributed across at least two second computer systems linked through a second communications network, the second distributed electronic blockchain ledger comprising: a second plurality of permanent data record blocks distributed across the at least two second computer systems and secured using a second plurality of cryptographic keys; a second agent address; and a plurality of lending member addresses, in the context of the claimed invention encompasses manually securing a plurality of permanent data records and securing them using a plurality of cryptographic keys.
but for the generically recited computer language, a first syndicated smart contract running on the at least two first computer systems, the first syndicated smart contract comprising self-executing machine instructions executable based on changes to the first distributed electronic blockchain ledger; a second syndicated smart contract running on the at least two second computer systems, the second syndicated smart contract comprising self-executing machine instructions executable based on changes to the second distributed electronic blockchain ledger; a third syndicated smart contract running on the at least two second computer systems, the third syndicated smart contract comprising self-executing machine instructions executable based on changes to the second distributed electronic blockchain ledger, in the context of the claimed invention encompasses manually creating instructions based on changes to the first ledger.
but for the generically recited computer language, a crypto credit exchange comprising machine executable instructions, configured to receive and execute machine executable transfer instructions generated by the first syndicated smart contract in connection with the first agent address, by the second syndicated smart contract in connection with the second agent address, and by the third syndicated smart contract in connection with the second agent address, in the context of the claimed invention encompasses manually receiving and executing transfer instructions in connection with an agent address.
but for the generically recited computer language, wherein, the first syndicated smart contract is configured to:  receive and validate transfer requests of a first class of crypto credits received at the first agent address from the borrower address; add data record blocks to the first distributed electronic blockchain ledger; generate machine instructions executable by the crypto credit exchange that control crypto credit transfers of a third class of crypto credits on the second distributed electronic blockchain ledger; wherein, the second syndicated smart contract is configured to: receive and validate transfer requests of a second class of crypto credits received at the second agent address from one or more of the plurality of lending member addresses; add data record blocks to the second distributed electronic blockchain ledger; generate machine instructions executable by the crypto credit exchange that control crypto credit transfers of the second class of crypto credits on the second distributed electronic blockchain ledger, in the context of the claimed invention encompasses manually receiving and validating transfer requests of a class of credits received at an agent address from another address and adding data records to a ledger and controlling credit transfers credits on a ledger.
but for the generically recited computer language, wherein:  a quantity of the second class of crypto credits is transferred to a target lending member address; the quantity of the second class of crypto credits received by the target lending member address represents an ownership interest of the target lending member address in the syndicated loan relative to one or more of the plurality of lending member addresses; and the second class of crypto credits are not tradeable on a public crypto credit exchange, in the context of the claimed invention encompasses manually transferring a quantity of credits to a target lending member address, the quantity of credits received by the target lending member address represents an ownership interest of the target lending member address in the loan relative to one or more of the plurality of lending member addresses; and the second class of credits are not tradeable on a public credit exchange.
but for the generically recited computer language, wherein, the third  syndicated smart contract is configured to: receive and validate transfer requests of the thirdclass of crypto credits received at the second agent address from one or more of the plurality of lending member addresses; add data record blocks to the second distributed electronic blockchain ledger; and generate machine instructions executable by the crypto credit exchange that control crypto credit transfers of the first class of crypto credits on the first distributed electronic blockchain ledger, in the context of the claimed invention encompasses manually receiving and validating transfer requests of a class of credits received at an agent address from another address and adding data records to a ledger and controlling credit transfers credits on a ledger.
but for the generically recited computer language, wherein, the crypto credit exchange is configured to: in response to machine instructions received from the third syndicated smart contract, autonomously generate and issue machine executable instructions that transfer the first class of crypto credits between the first agent address and the borrower address; and in response to machine instructions received from the first syndicated smart contract, autonomously generate and issue machine executable instructions that transfer the thirdin the context of the claimed invention encompasses manually generating and issuing instructions that transfer the crypt credits between an agent address and borrower address and wherein the credits are distributed based on the quantity of the credits transferred to the address of the target lending member relative to amounts of the credits held in the addresses of the one or more of the plurality of lending member addresses.
but for the generically recited computer language, wherein:  the second syndicated smart contract is further configured to: formulate an adjustment transaction that transfers a fractional amount of the quantity of the second class of crypto credits transferred to the address of the target lending member to a new lending member address, in the context of the claimed invention encompasses manually formulating an adjustment transaction that transfers a fractional amount of the quantity of the credits transferred to the address of the target lending member to a new lending member address.
but for the generically recited computer language, the crypto credit exchange: submits the adjustment transaction to the borrower address on the first distributed electronic blockchain ledger for approval; and in response to receiving the approval from the borrower address issues executable instructions to the second syndicated smart contract that: transfers the factional amount of the second class of crypto credits from the address of the target lending member to the new lending member address; adds the new lending member address to the plurality of lending member addresses; and records the adjustment transaction in the second distributed electronic blockchain ledger, in the context of the claimed invention encompasses manually submitting the adjustment transaction to the borrower address on the first ledger for approval; and in response to receiving the approval from the borrower address issues instructions that: transfers the factional amount of the credits from the address of the target lending member to the new lending member address; adds the new lending member address to the plurality of lending member addresses; and records the adjustment transaction in the ledger.

Claim 21:
but for the generically recited computer language, a first distributed electronic blockchain ledger distributed across at least two first computer systems linked through a first communications network, the first distributed electronic blockchain ledger comprising: a first plurality of permanent data record blocks distributed across the at least two first computer systems and secured using a first plurality of cryptographic keys; a first agent address; and a borrower address; a second distributed electronic blockchain ledger distributed across at least two second computer systems linked through a second communications network, the second distributed electronic blockchain ledger comprising: a second plurality of permanent data record blocks distributed across the at least two second computer systems and secured using a second plurality of cryptographic keys; a second agent address; and a plurality of lending member addresses, in the context of the claimed invention encompasses manually securing a plurality of permanent data records and securing them using a plurality of cryptographic keys.
but for the generically recited computer language, a first syndicated smart contract running on the at least two first computer systems, the first syndicated smart contract comprising self-executing machine instructions executable based on changes to the first distributed electronic blockchain ledger; a second syndicated smart contract running on the at least two second computer systems, the second syndicated smart contract comprising self-executing machine instructions executable based on changes to the second distributed electronic blockchain ledger; a third syndicated smart contract running on the at least two second computer systems, the third syndicated smart contract comprising self-executing machine instructions executable based on changes to the second distributed electronic blockchain ledger; and a crypto credit exchange comprising machine executable instructions, configured to receive and execute machine executable transfer instructions generated by the first syndicated smart contract in connection with the first agent address, by the second syndicated smart contract in connection with the second agent address, and by the third syndicated smart contract in connection with the second agent address, in the context of the claimed invention encompasses manually creating instructions based on changes to the first ledger.
but for the generically recited computer language, wherein, the first syndicated smart contract is configured to: receive and validate transfer requests of a first class of crypto credits received at the first agent address from the borrower address; add data record blocks to the first distributed electronic blockchain ledger; generate machine instructions executable by the crypto credit exchange that control crypto credit transfers of a third class of crypto credits on the second distributed electronic blockchain ledger; wherein, the second syndicated smart contract is configured to: receive and validate transfer requests of a second class of crypto credits received at the second agent address from one or more of the plurality of lending member addresses; add data record blocks to the second distributed electronic blockchain ledger; generate machine instructions executable by the crypto credit exchange that control crypto credit transfers of the second class of crypto credits on the second distributed electronic blockchain ledger, in the context of the claimed invention encompasses manually receiving and validating transfer requests of a class of credits received at an agent address from another address and adding data records to a ledger and controlling credit transfers credits on a ledger.
but for the generically recited computer language, wherein: a quantity of the second class of crypto credits is transferred to a target lending member address; the quantity received represents an ownership interest of the target lending member address in the syndicated loan relative to one or more of the plurality of lending member addresses; and the second class of crypto credits are not tradeable on a public exchange, in the context of the claimed invention encompasses manually transferring a quantity of credits to a target lending member address, the quantity of credits received by the target lending member address represents an ownership interest of the target lending member address in the loan relative to one or more of the plurality of lending member addresses; and the second class of credits are not tradeable on a public credit exchange.
but for the generically recited computer language, wherein, the third syndicated smart contract is configured to: receive and validate transfer requests of the third class of crypto credits received at the second agent address from one or more of the plurality of lending member addresses; add data record blocks to the second distributed electronic blockchain ledger; and generate machine instructions executable by the crypto credit exchange that control crypto credit transfers of the first class of crypto credits on the first distributed electronic blockchain ledger, in the context of the claimed invention encompasses manually receiving and validating transfer requests of a class of credits received at an agent address from another address and adding data records to a ledger and controlling credit transfers credits on a ledger.
but for the generically recited computer language, wherein, the crypto credit exchange is configured to: in response to machine instructions received from the third syndicated smart contract, autonomously generate and issue machine executable instructions that transfer the first class of crypto credits between the first agent address and the borrower address; and in response to machine instructions received from the first syndicated smart contract, autonomously generate and issue machine executable instructions that transfer the third class of crypto credits between the second agent address and one or more of the plurality of lending member addresses, wherein the third class of crypto credits are distributed based on the quantity of the second class of crypto credits transferred to the address of the target lending member relative to amounts of the second class of crypto credits held in the addresses of the one or more of the plurality of lending member addresses, in the context of the claimed invention encompasses manually transferring credits between addresses and wherein the credits are distributed based on the quantity of credits transferred to the address of the target lending member relative to amounts of the credits held in the addresses of the one or more of the plurality of lending member addresses.
but for the generically recited computer language, wherein the crypto credit exchange is further configured to: receive a disbursement request from the borrower address for a desired amount of fiat currency; determine, based on the quantity of the second class of crypto credits that each lending member possesses, a proportional amount of the third class of crypto credits required from each lending member address; and formulate executable instructions that transfer: the proportional amounts from each lending member address to the second agent address on the second distributed electronic blockchain ledger; and the desired amount of fiat currency to the borrower address on the first distributed electronic blockchain ledger, wherein: the transfer of the third class of crypto credits is recorded in the second distributed electronic blockchain ledger along with lending member notice data; and conversion of the first class of crypto credits to fiat currency is recorded in the first distributed electronic blockchain ledger along with borrower notice data, in the context of the claimed invention encompasses manually receive a disbursement request from the borrower for a desired amount of fiat currency; determine, based on the quantity of the credits that each lending member possesses, a proportional amount of the credits required from each lending member; and formulate instructions that transfer: the proportional amounts from each lending member to the second agent on the second ledger; and the desired amount of fiat currency to the borrower on the first ledger, wherein: the transfer of the credits is recorded in the second ledger along with lending member notice data; and conversion of the first class of crypto credits to fiat currency is recorded in the first ledger along with borrower notice data.

Claim 22:
but for the generically recited computer language, a first distributed electronic blockchain ledger distributed across at least two first computer systems linked through a first communications network, the first distributed electronic blockchain ledger comprising: a first plurality of permanent data record blocks distributed across the at least two first computer systems and secured using a first plurality of cryptographic keys; a first agent address; and a borrower address; a second distributed electronic blockchain ledger distributed across at least two second computer systems linked through a second communications network, the second distributed electronic blockchain ledger comprising: a second plurality of permanent data record blocks distributed across the at least two second computer systems and secured using a second plurality of cryptographic keys; a second agent address; and a plurality of lending member addresses; a first syndicated smart contract running on the at least two first computer systems, the first syndicated smart contract comprising self-executing machine instructions executable based on changes to the first distributed electronic blockchain ledger; a second syndicated smart contract running on the at least two second computer systems, the second syndicated smart contract comprising self-executing machine instructions executable based on changes to the second distributed electronic blockchain ledger; a third syndicated smart contract running on the at least two second computer systems, the third syndicated smart contract comprising self-executing machine instructions executable based on changes to the second distributed electronic blockchain ledger; and a crypto credit exchange comprising machine executable instructions, configured to receive and execute machine executable transfer instructions generated by the first syndicated smart contract in connection with the first agent address, by the second syndicated smart contract in connection with the second agent address, and by the third syndicated smart contract in connection with the second agent address, in the context of the claimed invention encompasses manually securing a plurality of permanent data records and securing them using a plurality of cryptographic keys.
but for the generically recited computer language, wherein, the first syndicated smart contract is configured to: receive and validate transfer requests of a first class of crypto credits received at the first agent address from the borrower address; add data record blocks to the first distributed electronic blockchain ledger; generate machine instructions executable by the crypto credit exchange that control crypto credit transfers of a third class of crypto credits on the second distributed electronic blockchain ledger; wherein, the second syndicated smart contract is configured to: receive and validate transfer requests of a second class of crypto credits received at the second agent address from one or more of the plurality of lending member addresses; add data record blocks to the second distributed electronic blockchain ledger; generate machine instructions executable by the crypto credit exchange that control crypto credit transfers of the second class of crypto credits on the second distributed electronic blockchain ledger, in the context of the claimed invention encompasses manually receiving and validating transfer requests of a class of credits received at an agent address from another address and adding data records to a ledger and controlling credit transfers credits on a ledger.
but for the generically recited computer language, wherein: a quantity of the second class of crypto credits is transferred to a target lending member address; the quantity received represents an ownership interest of the target lending member address in the syndicated loan relative to one or more of the plurality of lending member addresses; and the second class of crypto credits are not tradeable on a public exchange, in the context of the claimed invention encompasses manually transferring a quantity of credits to a target lending member address, the quantity of credits received by the target lending member address represents an ownership interest of the target lending member address in the loan relative to one or more of the plurality of lending member addresses; and the second class of credits are not tradeable on a public credit exchange.
but for the generically recited computer language, wherein, the third second syndicated smart contract is configured to: receive and validate transfer requests of the third class of crypto credits received at the second agent address from one or more of the plurality of lending member addresses; add data record blocks to the second distributed electronic blockchain ledger; and generate machine instructions executable by the crypto credit exchange that control crypto credit transfers of the first class of crypto credits on the first distributed electronic blockchain ledger, in the context of the claimed invention encompasses manually receiving and validating transfer requests of a class of credits received at an agent address from another address and adding data records to a ledger and controlling credit transfers credits on a ledger.
but for the generically recited computer language, wherein, the crypto credit exchange is configured to: in response to machine instructions received from the third syndicated smart contract, autonomously generate and issue machine executable instructions that transfer the first class of crypto credits between the first agent address and the borrower address; and in response to machine instructions received from the first syndicated smart contract, autonomously generate and issue machine executable instructions that transfer the third class of crypto credits between the second agent address and one or more of the plurality of lending member addresses, wherein the third class of crypto credits are distributed based on the quantity of the second class of crypto credits transferred to the address of the target lending member relative to amounts of the second class of crypto credits held in the addresses of the one or more of the plurality of lending member addresses; wherein the crypto credit exchange is further configured to require approval from the borrower address to formulate instructions for the second syndicated smart contract that transfer the second class of crypto credits from a first of the plurality of lending member addresses to a second of the plurality of lending member addresses, in the context of the claimed invention encompasses manually generating and issuing instructions that transfer credits between parties wherein the credits are distributed based on the quantity of the credits transferred to the target lending member relative to amounts of the credits held in the addresses of the one or more of the plurality of lending member addresses; and requiring approval from the borrower to formulate instructions that transfer the credits from a first of the plurality of lending member addresses to a second of the plurality of lending member addresses

Claims 21 and 22 are substantially similar to claim 10, thus, they are rejected on similar grounds.

This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “exchange”, “computer”, and “network”, to perform the “generating”, “receiving”, and “issuing”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “receiving”, “authenticating”, and “facilitating” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)  
Additional elements that require no more than a generic computer to perform generic computer functions includes transmitting information (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and depositing information (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018.  The recited ordered combination of additional elements includes a generically recited computing element non-meaningfully applying the Judicial Exception.  No additional element currently recited renders the claims to be significantly more than the cited Judicial Exception. (Step 2B: No)

Therefore, claims 10 and 21-22 are not patent eligible.



Response to Arguments
Applicant’s arguments filed on September 23, 2022 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 10 and 21-22, Examiner notes the following:
	Regarding the applicant's argument that the amended features would integrate the abstract idea into practical application, the examiner respectfully disagrees.  In particular, the applicant argues that the claims “(i) Improve blockchain technology by utilizing non-tradeable crypto credits that enables syndicated loan processing to be feasible using blockchain technology; and (ii) Includes meaningful limitations on any allegedly recited abstract idea by using non-tradeable crypto credits to manage shifting positions among participants in a syndicated loan.”
	Examiner disagrees, however, and notes that that any such improved loan processing feasibility and shifting of credit positions among participants in a loan is merely an improvement to a business process, rather than an improvement to a computer, and without any practical application. A more streamlined loan and credit exchange process that is run on a generic computer component does not amount to an improvement to the computer.
Furthermore, the additional elements of the computer system - a “exchange”, “computer”, and “network” - to perform the “generating”, “receiving”, and “issuing”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims at issue covers a system for the completion of a financial transaction, which is a fundamental economic practice.  The claims invoke the “exchange”, “computer”, and “network” merely as tools to execute the abstract idea.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mental process) does not integrate a judicial exception into a practical application.  (MPEP 2106.05 (f))

With respect to Applicant’s arguments as to the § 103 rejections for now pending claims 10 and 21-22, Examiner notes that the rejection is withdrawn in light of the amended claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI  can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
/MERRITT J HASBROUCK/Examiner, Art Unit 3693